777 F.2d 1323
11 Soc.Sec.Rep.Ser. 317
Denver TUCKER, Appellant,v.Margaret HECKLER, Secretary of Health & Human Services, Appellee.
No. 85-1043.
United States Court of Appeals,Eighth Circuit.
Submitted Oct. 17, 1985.Decided Nov. 19, 1985.

Appeal from the United States District Court for the Eastern District of Missouri;  William L. Hungate, Judge.
Robert J. Blackwell, St. Louis, Mo., for appellant.
Wesley Wedemeyer and Jill Newman, Asst. U.S. Attys., St. Louis, Mo., for appellee.
Before HEANEY, Circuit Judge, HENLEY, Senior Circuit Judge, and WOLLMAN, Circuit Judge.
PER CURIAM.


1
Denver Tucker appeals from the decision of the United States District Court for the Eastern District of Missouri upholding the Secretary's termination of his social security benefits.


2
This Court has carefully reviewed the record, and affirms on the basis of the district court opinion.  See 8th Cir.R. 14.